Exhibit 10.1.3.2






AMENDMENT ONE


TO


THE CONSOLIDATED EDISON, INC.


STOCK PURCHASE PLAN


(As Amended and Restated Effective May 19, 2014)


In accordance with resolutions adopted by the Board of Directors of Consolidated
Edison Transmission, Inc., (“CET”) on November 4, 2016 and the Board of
Directors of Consolidated Edison, Inc. and the Board of Trustees of Consolidated
Edison Company of New York, Inc. on November 17, 2016, approving CET’s adoption
of the Consolidated Edison, Inc. Stock Purchase Plan (the “Plan”), the
undersigned hereby approves, effective as of January 1, 2017, the amendment to
the Plan set forth below.


APPENDIX B (PARTICIPATING EMPLOYERS) is amended by adding the following section:


(e) Consolidated Edison Transmission, Inc. shall become a Participating Employer
in the Plan effective as of January 1, 2017, and its eligible employees shall be
subject to the same terms and conditions as other eligible employees of the
Plan.




IN WITNESS WHEREOF, the undersigned has executed this instrument this 22 day of
December, 2016.




                    
/s/ Richard Bagwell
Plan Administrator, and Vice President -
Human Resources
Consolidated Edison Company of New York, Inc.





















































